Kmart Plaza Bellflower, Ca. L.P. v Kay Link Corp. (2021 NY Slip Op 03751)





Kmart Plaza Bellflower, Ca. L.P. v Kay Link Corp.


2021 NY Slip Op 03751


Decided on June 11, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 11, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, CURRAN, BANNISTER, AND DEJOSEPH, JJ.


585 CA 20-01454

[*1]KMART PLAZA BELLFLOWER, CA. LIMITED PARTNERSHIP, PLAINTIFF-RESPONDENT,
vKAY LINK CORP., AMIN ALI AND NADIA ISMAIL, DEFENDANTS-APPELLANTS. 


PHETERSON SPATORICO LLP, ROCHESTER (STEVEN A. LUCIA OF COUNSEL), FOR DEFENDANTS-APPELLANTS.
GOLDBERG SEGALLA LLP, BUFFALO (RAUL E. MARTINEZ OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Monroe County (Ann Marie Taddeo, J.), entered March 9, 2020. The order granted the motion of plaintiff for summary judgment dismissing the counterclaims of defendants. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: June 11, 2021
Mark W. Bennett
Clerk of the Court